UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1079


TEMESGEN TESHOME ABDISSA,

                     Plaintiff - Appellant,

              v.

MERCK CORPORATE,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:15-cv-00393-BO)


Submitted: May 18, 2017                                           Decided: May 24, 2017


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Temesgen Teshome Abdissa, Appellant Pro Se. Jason Vincent Federmack, Ted N.
Kazaglis, JACKSON LEWIS PC, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Temesgen Teshome Abdissa appeals the district court’s order and judgment

dismissing his employment discrimination complaint. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Abdissa v. Merck Corporate, No. 5:15-cv-00393-BO (E.D.N.C. Jan. 6, 2017). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2